      Case 4:19-cv-00901-A Document 11 Filed 11/26/19   Page 1 of 1 PageID 50


                    IN THE UNITED STATES DISTRI T COlRT
                         NORTHERN DISTRICT OF TE AS     NOV        2 6 2019
                             FORT WORTH DIVISION
                                                        CLERK, U.S. DISTRiCT COURT
JUSTIN FERGUSON,                       §                 By        Jcputy
                                       §
              Plaintiff,               §
                                       §
vs.                                    §   NO. 4:19-CV-901-A
                                       §
PEP BOYS - MANNY, MOE & JACK           §
OF DELAWARE, INC.,                     §
                                       §
             Defendant.                §


                                FINAL JUDGMENT

       Consistent with the discussion had and rulings made during

the telephone conference/hearing with counsel for plaintiff and

counsel for defendant on the line, conducted on the date of the

signing of this final judgment,

       The court ORDERS, ADJUDGES, and DECREES that all claims and

causes of action asserted by plaintiff, Justin Ferguson, against

defendant, Pep Boys-Manny, Moe & Jack of Delaware, Inc., be, and

are hereby, dismissed with prejudice.

       The court further ORDERS, ADJUDGES, and DECREES that each

party to this action is to bear the costs of court and attorney's

fees incurred by such party.

       SIGNED November 26, 2019.
